DISMISS and Opinion Filed February 20, 2015




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-00194-CV

  HME EXECUTIVE COACH, INC. AND SHAHZAD AZIZ CHAUDHRY, Appellants
                                V.
      SAMROD CORPORATION D/B/A BIG D TRAVEL CENTER, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12150

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Bridges
       Before the Court is appellants’ unopposed motion to dismiss the appeal. Appellants

request the appeal be dismissed because the “parties desire to complete the terms of a mediated

settlement agreement.” Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




150194F.P05
                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HME EXECUTIVE COACH, INC. AND                      On Appeal from the 192nd Judicial District
SHAHZAD AZIZ CHAUDHRY, Appellants                  Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-13-12150.
No. 05-15-00194-CV        V.                       Opinion delivered by Justice Bridges.
                                                   Justices Fillmore and Brown, participating.
SAMROD CORPORATION D/B/A BIG D
TRAVEL CENTER, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee SAMROD
CORPORATION D/B/A BIG D TRAVEL CENTER recover its costs of this appeal from
appellants HME EXECUTIVE COACH, INC. and SHAHZAD AZIZ CHAUDHRY.


Judgment entered February 20, 2015.




                                             –2–